Citation Nr: 0028624	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  99-13 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
avascular necrosis, first metacarpal, right thumb.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1978 to April 
1981.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 1998 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, which denied entitlement to an 
increased evaluation for residuals of a right thumb injury.

In an October 1999 letter, the RO informed the veteran that 
he was not eligible for pension benefits because he did not 
have wartime service.  The veteran has not expressed any 
disagreement with that determination. 

In his July 1999 substantive appeal, the veteran requested a 
hearing before a Member of the Board.  The veteran also 
requested a RO hearing in a separate July 1999 written 
statement.  In July 2000, the veteran's representative 
withdrew the veteran's request for a local hearing and his 
request for a hearing before a Member of the Board.  Thus, 
the veteran's claim is properly before the Board for 
adjudication.  



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's avascular necrosis of the first metacarpal 
of the right thumb is manifested by clinically demonstrable 
pain on use and touch, limitation of motion, weakness, loss 
of strength, and an impaired ability to execute some 
movements.




CONCLUSION OF LAW

The criteria for a 20 percent evaluation for avascular 
necrosis of the first metacarpal of the right thumb have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5224 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reflect that the veteran complained 
of right thumb pain in November 1980 after falling on it 
while playing football.  Tenderness but no swelling was 
noted.  An assessment of a soft tissue injury was noted.

A private November 1996 bone scan of the right thumb reflects 
an impression of focal increased activity involving the head 
of the first metacarpal with subtle bony matrix abnormalities 
in that region raising the question of early degenerative 
changes, possibly related to previous trauma.

A December 1996 statement from a private physician reflects 
that the veteran had continued to have pain in his right 
thumb.  It was also noted that a bone scan of the thumb 
showed "a focal increased activity involving the first 
metacarpal with subtle bony matrix abnormalities with 
questionable early degenerative changes consistent with his 
previous trauma."  

Upon VA examination dated in April 1997, it was noted that 
the veteran was right-handed.  The veteran reported that his 
thumb pain was aggravated by cold weather.  He described the 
pain as around the first interdigital web between the first 
and second metacarpals.  The examiner noted that there 
appeared to be some tenderness at the metacarpophalangeal 
joint and there was some limitation of adduction of the right 
thumb when compared to the left.  With an effort, the veteran 
could bring the tip of his thumb to the base of his little 
finger; however, he did complain of some pain on the 
maneuver.  Abduction appeared to be similar to the left with 
no limitation of motion of the wrist or fingers.  There was 
no atrophy of the forearm.  Diagnostic testing was noted as 
normal except that there appeared to be some very subtle 
demineralization changes in the head of the first metacarpal.  
It was noted that the abnormality may become more significant 
in future years.  A diagnosis of avascular necrosis head of 
first metacarpal, right thumb, was noted.  The examiner noted 
that he believed the veteran's symptoms were genuine and this 
appeared to be a post-traumatic condition that would probably 
get worse over the years.  The examiner also noted there was 
no indication for immediate surgical intervention.  

In a May 1997 rating decision, the RO granted entitlement to 
service connection for avascular necrosis of the first 
metacarpal of the right thumb, evaluated as 10 percent 
disabling, effective from September 20, 1996.

Upon VA examination dated in July 1998, the veteran reported 
that since his last examination all movements of the thumb 
had become more stiff and more painful.  The pain was noted 
as worse when holding an object and in cold weather.  
Physical examination revealed adduction and abduction were 
both limited as compared with the left hand.  The veteran was 
unable to reach the base of the little finger by a distance 
of about 2 and 1/2 inches.  Manual pressure at the head of the 
first metacarpal was painful to the veteran.  The examiner 
noted that when the veteran attempted to grasp the examiner's 
finger, there was a noticeable lack of strength on the right 
side compared with the left.  The examiner noted that pushing 
and pulling would be impaired as well as twisting and probing 
movements.  The veteran reported that writing was more 
difficult because of the pain in his thumb.  Touching and 
expression were not impaired.  The examiner noted that the 
problems seemed to be limited to the head of the first 
metacarpal.  A diagnosis of avascular necrosis of the head of 
the first metacarpal of the right thumb with signs of 
deteriorating function since last examination was noted.  A 
radiology report noted minimal changes in the distal 
interphalangeal joints generally.

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4 (1999).  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1999).  Separate diagnostic codes identify the various 
disabilities.  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include 38 C.F.R. §§ 4.1 and 4.2 
(1999) which require the evaluation of the complete medical 
history of the claimant's condition.  These regulations 
operate to protect claimants against adverse decisions based 
on a single, incomplete, or inaccurate report, and to enable 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 593-94 (1991).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all of these 
elements.  The functional loss may be due to pain, supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  38 C.F.R. § 4.40.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  A little-used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  See 38 C.F.R. § 4.40.  

The provisions of 38 C.F.R. §§ 4.45 and 4.59 contemplate 
inquiry into whether there is crepitation, limitation of 
motion, weakness, excess fatigability, incoordination, 
impaired ability to execute skilled movements smoothly, pain 
on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  It is the intention of the 
rating schedule to recognize actually painful, unstable, or 
mal-aligned joints, due to healed injury, as at least 
minimally compensable.  See 38 C.F.R. §§ 4.45 and 4.59.

The Board notes that handedness for the purpose of a dominant 
rating will be determined by the evidence of record, or by 
testing on VA examination.  Only one hand shall be considered 
dominant or major.  The April 1997 VA examination noted the 
veteran as right-handed.  Thus his disability involves his 
major extremity.  See 38 C.F.R. § 4.69 (1999).

When there is a question as to which of two evaluations 
should be applied to a disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.

The veteran's right thumb disability is currently rated as 10 
percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5224, which provides that a 10 percent evaluation is 
warranted for favorable ankylosis of the major digit.  A 20 
percent evaluation is warranted for unfavorable ankylosis of 
the major digit.  

Although the evidence of record does not clearly demonstrate 
unfavorable ankylosis of the right thumb, it does reflect 
clinically demonstrable pain on use and touch, limitation of 
motion, weakness, loss of strength, and an impaired ability 
to execute some movements.  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) has held that 
when a diagnostic code provides for compensation based solely 
upon limitation of motion, that the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 must also be considered, and that 
examinations upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain 
"on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

As the record reflects clinically demonstrable evidence of 
pain on use and touch, limitation of motion, weakness, loss 
of strength, and an impaired ability to execute some 
movements, the Board concludes that the veteran's right thumb 
disability more nearly approximates to a 20 percent 
evaluation pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5224.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5224.  



ORDER

A 20 percent evaluation is granted for avascular necrosis of 
the first metacarpal of the right thumb, subject to the 
controlling regulations regarding the payment of monetary 
benefits.  



		
	John E. Ormond, Jr.
	Veterans Law Judge
	Board of Veterans' Appeals



 

